Citation Nr: 1819875	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991; March 2002 to June 2002; March 2005 to June 2006; and with service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In January 2013, the RO made a formal finding on the unavailability of the Veteran's service treatment records (STRs) from March 2005 to June 2006.  See January 2013 Memorandum on the Unavailability of Service Treatment Records.  The AOJ indicated that it had conducted a search with the Defense Personnel Records Image Retrieval System (DPRIS), had exhausted all efforts to obtain the Veteran's military information, and that further attempts to undertake additional searches would be futile.  Id.  However, the AOJ has not made efforts with any other sources to locate the Veteran's records, such as conducting a search with the Personnel Information Exchange System (PIES) and/or the Records Management Center (RMC).  

Additionally, the evidence of record indicates that the Veteran also served in the Army National Guard.  See e.g. Army National Guard Retirement Points History Statement, Received by VA in April 2007.  However, no records pertaining to the effective date of entry into service, or his periods of active duty in the National Guard have been associated with the claims files.  Therefore, a remand is required for the AOJ to obtain all outstanding STRs, as well as a confirmation of the Veteran's effective period of service and periods of active duty, active duty in training (ACTDUTRA) and inactive duty in training (INACTDUTRA), if applicable, in the Army National Guard.

Finally, in a May 2010 VA examination for his right knee, the VA examiner opined that the Veteran's current knee condition was not caused by or a result of military service.  However, this opinion is inadequate because the VA examiner primarily relied on the absence of evidence of treatment for his right knee after an alleged in-service accident, despite conceding that the Veteran's STRs reflected a complaint of right knee pain.  Furthermore, the VA examiner also failed to provide a clear rationale for the basis of his opinion.  In particular, he indicated that sixteen years after the Veteran's alleged in-service complaint about an in-service knee injury, his X-rays showed mild DJD to the right knee and rather, this was due to an accumulation of activities of normal lifestyle.  Given that the Veteran was diagnosed merely three years after his separation from approximately sixteen years of service, this rationale appears to contradict the VA examiner's opinion that the Veteran's knee injury was not related to service.  Therefore, a remand is also required for a new VA examination and nexus opinion on the etiology of the Veteran's right knee.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's STRs for the period of March 2005 to June 2006, including and not limited to, a PIES request and a request from RMC.

a.  All attempts to fulfill the development specified above, including the mandatory response to the request, must be documented in the claims file.

b.  If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain these records would be futile, the AOJ must issue a Formal Finding on the Unavailability of Records Memorandum, consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will undertake regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  Also, contact the Texas Army National Guard, and any other pertinent service entity that may have the requisite information, to request that it confirms the Veteran's effective date of service in the Army National Guard, and the precise dates for all periods of active duty, ACTDUTRA and INACTDUTRA in the Army National Guard.

3.  Then, after obtaining all outstanding service and personnel records and/or information and associating them with the claims file, schedule the Veteran for a VA examination, with a VA examiner who has not previously examined the Veteran, to obtain an opinion regarding the etiology of his right knee DJD.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) the Veteran's right knee DJD is related to his active service.

b.  In providing this opinion, discuss the Veteran's documented medical history and assertions.

c.  Also consider lay statements from all lay witnesses (i.e. buddy statements), and additionally, other lay statements from the Veteran regarding onset and continuity of symptomatology.  Construe all lay statements as credible lay statements, unless there is reason

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After ensuring compliance with all of the above-mentioned steps, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

